United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD,
Bainbridge Island, WA, Employer
__________________________________________
Appearances:
John E. Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-684
Issued: August 29, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 6, 2012 appellant, through his attorney, filed a timely appeal from a
November 28, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board docketed the appeal as No. 12-684.
The Board has considered the matter and finds that OWCP’s November 28, 2011
decision must be set aside. On appeal appellant’s attorney contends that he did not receive a
copy of the November 28, 2011 decision. On April 18, 2011 OWCP received an April 11, 2011
signed statement from appellant designating John E. Goodwin, Esq., to represent him in
proceedings before OWCP. By letter dated April 20, 2011, OWCP acknowledged John E.
Goodwin, Esq., as appellant’s authorized representative. By decision dated November 28, 2011,
OWCP denied appellant’s schedule award claim finding that his hearing loss was not severe
enough to be considered ratable. A copy of that decision was not sent to appellant’s authorized
representative.

OWCP’s regulations and Board case law require OWCP to send a copy of its decision to
the authorized representative.1 The Board has held that a decision under the Federal Employees
Compensation Act2 (FECA) is not properly issued unless both appellant and the authorized
representative have been sent copies of the decision.3 As the November 28, 2011 decision was
not sent to appellant’s representative, the Board concludes that the decision was not properly
issued. The Board will set aside the decision and remand the case for an appropriate and
properly issued merit decision on the relevant issues. Accordingly,
IT IS HEREBY ORDERED THAT the November 28, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: August 29, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

20 C.F.R. § 10.127 provides, a copy of the decision shall be mailed to the employee’s last known address. If the
employee has a designated representative before OWCP, a copy of the decision will also be mailed to the
representative. See also M.R., Docket No. 11-632 (issued September 28, 2011). In George R. Bryant, Docket No.
03-2241 (issued April 19, 2005), the Board found that OWCP did not properly issue its June 18, 2003 decision when
it did not send a copy of that decision to the authorized representative. In James Consentino, Docket No. 04-1774
(issued October 21, 2004), the Board found that OWCP improperly issued a decision terminating compensation
because it did not mail the decision to appellant’s representative and declared the termination decision null and void.
2

5 U.S.C. § 8101 et seq.

3

See R.J., Docket No. 12-174 (issued June 25, 2012); Travis L. Chambers, 55 ECAB 138 (2003).

2

